Citation Nr: 0724783	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for pulmonary sarcoidosis (also 
claimed as breathing problems and asthma).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to April 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2004, the veteran 
requested a Travel Board hearing.  He failed to report to 
such hearing in June 2007.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for 
pulmonary sarcoidosis (also claimed as breathing problems and 
asthma) must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed July 1991 decision letter declined to 
reopen a claim of service connection for pulmonary 
sarcoidosis which had been previously denied, in essence, on 
the basis that such disability was not shown to be related to 
the veteran's service.

2.  Evidence received since the July 1991 determination does 
not suggest that a respiratory disability (to include 
pulmonary sarcoidosis, breathing problems and asthma) might 
be related to the veteran's service, does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for sarcoidosis (claimed as breathing 
problems/asthma) and does not raise a reasonable possibility 
of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for pulmonary sarcoidosis 
(claimed as breathing problems and asthma) may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  
Here, letters in July 2003 and February 2007 provided the 
veteran VCAA notice, including of what was necessary to 
establish the underlying claim of service connection, and of 
his and VA's responsibilities in claims development.  The 
February 2007 letter specifically advised him that he needed 
to submit new and material evidence to reopen the claim, as 
well as the relevant information necessary to grant the 
benefits sought.  Although complete notice of what is needed 
to reopen the claim was not provided before the initial 
unfavorable decision in the matter, the claim to reopen was 
readjudicated after all critical notice was provided and the 
veteran had responded.  See March 2007 supplemental statement 
of the case.  Consequently, the veteran is not prejudiced by 
any notice timing defect.

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding the ratings 
of pulmonary sarcoidosis and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is 
moot.  

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (he replied in 
March 2007, that he has submitted all medical evidence in 
support of his claim and has nothing further to add).  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that VA has met its assistance 
obligations in this case.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in June 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An October 1976 rating decision denied service connection for 
pulmonary sarcoidosis essentially on the basis that such 
disorder became manifest too remote from service to be 
related to the veteran's service.  The veteran was notified 
of the October 1976 rating decision and of his right to 
appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105.

In January 1991, the veteran petitioned to reopen the claim 
seeking service connection for pulmonary sarcoidosis.  A July 
1991 decision letter denied the claim to reopen.  The veteran 
was advised of his appellate rights (see reverse of July 1991 
decision letter, and did not appeal the July 1991 
determination).  Consequently, that determination likewise is 
final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1991 
determination consisted of the veteran's service medical 
records, which do not mention any respiratory problems; June 
1973 to September 1976 VA treatment records, which show the 
first documentation of respiratory problems (pulmonary 
sarcoidosis) was in August 1975; and January 1991 VAMC Dallas 
hospitalization records.  

Evidence received since the July 1991 determination consists 
essentially of February 2002 to November 2006 VA treatment 
records, and statements from the veteran and his 
representative.

As the claim was previously denied because pulmonary 
sarcoidosis (now also claimed as breathing problems/asthma) 
was not shown to be related to the veteran's service, for 
evidence received since to be new and material, it must 
relate to this unestablished fact, i.e., it must tend to show 
the claimed disability is indeed related to the veteran's 
service. 

VA treatment records and the statements submitted are new in 
that they were not of record (and considered by the RO) in 
July 1991.  However, they are not material evidence as they 
do not bear directly and substantially upon the matter under 
consideration.  Most of the records do not pertain to 
pulmonary sarcoidosis, breathing problems or asthma; those 
that do, do not tend to show that such disability is related 
to the veteran's service.  

No additional evidence received since the July 1991 
determination relates to the unestablished fact necessary to 
substantiate the underlying claim of service connection for 
pulmonary sarcoidosis/also claimed as breathing problems and 
asthma, i.e., the matter of a nexus between such disability 
and the veteran's service.  Accordingly, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim, and is not material.   


ORDER

The appeal to reopen a claim of service connection for 
pulmonary sarcoidosis (also claimed as breathing problems and 
asthma) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


